DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 2, 5, and 8 have been amended as per the amendment filed on 5/20/2021.

Claims 2-10 are pending and prosecuted.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchino et al., US Patent Publication 2005/0269959, in view of Noguchi et al., US Patent Publication 2003/0103022, henceforth known as Noguchi.

(Abstract; Figure 4; [0047]; a display apparatus ) comprising: 
a transistor (Figure 4; [0060-0062]; drive transistor 111); 
a second switch (Figure 4; [0060-0062]; TFT transistor 112); 
a third switch (Figure 4; [0060-0062]; TFT transistor 113); 
a fourth switch (Figure 4; [0060-0062]; TFT transistor 116);
a first capacitor (Figure 4; [0060-0062]; capacitor C112);  
a light-emitting element  (Figure 4; [0060-0062]; organic EL element 117);; and 
a wiring (Figure 4; [0060-0062]; scanning line AZL101), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the second switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the third switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113),  
wherein a gate of the transistor is directly connected to a second terminal of the third switch (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112), 
wherein the gate of the transistor is directly  connected to a first terminal of the first capacitor (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112),, 
wherein a second terminal of the first capacitor is directly connected to a first terminal of the fourth switch (Figure 4; [0060-0062]; an electrode of the capacitor C112 is directly connected to an electrode of TFT transistor 116), 
wherein the third switch is configured such that switching between an on-state and an off-state of the third switch are controlled by a signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 113 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line), and 
wherein the fourth switch is configured such that switching between an on-state and an off-state of the fourth switch is controlled by the signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 114 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line). 
However, Uchino doesn’t explicitly disclose a first switch; 
wherein a first terminal of the first switch is directly connected to the light-emitting element, 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor. 
	Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED in which a p-channel transistor is disposed between the driving transistor (Tr102)  and the OLED, where a storage capacitor is connected between the gate the of (Figure 18; [0105-0107];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Uchino to further include the teachings of  Noguchi such that a p-mos transistor is disposed between driving transistor 111 and node ND111, with the gate connected to scanning line WSL101. The motivation to combine these analogous arts is provide a transistor that turns off the connections between the driving transistor and the OLED when a data voltage is set in the storage capacitor, and turns on for supplying a current according to the voltage set to the OLED (Noguchi: [0106-0107];).
Therefore, the combination of Uchino and Noguchi teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is directly connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111). 

Regarding Claim 5, Uchino discloses a display device (Abstract; Figure 4; [0047]; a display apparatus ) comprising: 
a transistor (Figure 4; [0060-0062]; drive transistor 111); 
(Figure 4; [0060-0062]; TFT transistor 112); 
a third switch (Figure 4; [0060-0062]; TFT transistor 113); 
a fourth switch (Figure 4; [0060-0062]; TFT transistor 116);
a first capacitor (Figure 4; [0060-0062]; capacitor C112);  
a light-emitting element  (Figure 4; [0060-0062]; organic EL element 117);; and 
a wiring (Figure 4; [0060-0062]; scanning line AZL101), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the second switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the third switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113),  
wherein a gate of the transistor is directly connected to a second terminal of the third switch (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112), 
wherein the gate of the transistor is directly connected to a first terminal of the first capacitor (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112),, 
 (Figure 4; [0060-0062]; an electrode of the TFT transistor 112 is directly connected to VCC (power supply line)), 
wherein a second terminal of the first capacitor is directly connected to a first terminal of the fourth switch (Figure 4; [0060-0062]; an electrode of the capacitor C112 is directly connected to an electrode of TFT transistor 116),  
wherein a second terminal of the fourth switch is directly connected to a potential supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 116 is directly connected to Vofs (potential supply line)),, 
wherein the third switch is configured such that switching between an on-state and an off-state of the third switch are controlled by a signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 113 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line), and 
wherein the fourth switch is configured such that switching between an on-state and an off-state of the fourth switch is controlled by the signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 114 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line). 
However, Uchino doesn’t explicitly disclose a first switch; 
wherein a first terminal of the first switch is directly connected to the light-emitting element, 

Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED in which a p-channel transistor is disposed between the driving transistor (Tr102)  and the OLED, where a storage capacitor is connected between the gate the of the driving transistor Tr102 and node that is between an electrode of transistor Tr103 and the anode of the OLED (Figure 18; [0105-0107];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Uchino to further include the teachings of  Noguchi such that a p-mos transistor is disposed between driving transistor 111 and node ND111, with the gate connected to scanning line WSL101. The motivation to combine these analogous arts is provide a transistor that turns off the connections between the driving transistor and the OLED when a data voltage is set in the storage capacitor, and turns on for supplying a current according to the voltage set to the OLED (Noguchi: [0106-0107];).
Therefore, the combination of Uchino and Noguchi teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is directly connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111). 
 
Regarding Claim 8, Uchino discloses a display device (Abstract; Figure 4; [0047]; a display apparatus) comprising: 
a pixel (Figure 4; [0060-0062]; a pixel circuit comprising) comprising: 
a transistor (Figure 4; [0060-0062]; drive transistor 111); 
a second switch (Figure 4; [0060-0062]; TFT transistor 112); 
a third switch (Figure 4; [0060-0062]; TFT transistor 113); 
a fourth switch (Figure 4; [0060-0062]; TFT transistor 116);
a first capacitor (Figure 4; [0060-0062]; capacitor C112);  
a light-emitting element  (Figure 4; [0060-0062]; organic EL element 117);; and 
a wiring (Figure 4; [0060-0062]; scanning line AZL101), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the second switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the third switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113),  
wherein a gate of the transistor is directly connected to a second terminal of the third switch (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112), 
wherein the gate of the transistor is directly connected to a first terminal of the first capacitor (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112),, 
wherein a second terminal of the second switch is directly connected to a power supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 112 is directly connected to VCC (power supply line)), 
wherein a second terminal of the first capacitor is directly connected to a first terminal of the fourth switch (Figure 4; [0060-0062]; an electrode of the capacitor C112 is directly connected to an electrode of TFT transistor 116),  
wherein a second terminal of the fourth switch is directly connected to a potential supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 116 is directly connected to Vofs (potential supply line)),, 
wherein the third switch is configured such that switching between an on-state and an off-state of the third switch are controlled by a signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 113 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line), and 
wherein the fourth switch is configured such that switching between an on-state and an off-state of the fourth switch is controlled by the signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 114 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line). 
However, Uchino doesn’t explicitly disclose a first switch; 
wherein a first terminal of the first switch is directly connected to the light-emitting element, 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor. 
Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED in which a p-channel transistor is disposed between the driving transistor (Tr102)  and the OLED, where a storage capacitor is connected between the gate the of the driving transistor Tr102 and node that is between an electrode of transistor Tr103 and the anode of the OLED (Figure 18; [0105-0107];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Uchino to further include the teachings of  Noguchi such that a p-mos transistor is disposed between driving transistor 111 and node ND111, with the gate connected to scanning line WSL101. The motivation to combine these analogous arts is provide a transistor that turns off the connections between the driving transistor and the OLED when a data voltage is set in the storage capacitor, and turns on for supplying a current according to the voltage set to the OLED (Noguchi: [0106-0107];).
Therefore, the combination of Uchino and Noguchi teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
(Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is electrically connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111). 


Regarding Claims 3, 6, and 9 The combination of Uchino and Noguchi teaches further comprising a fifth transistor electrically connected to the second terminal of the first capacitor (Uchino: Figure 4; [0060-0062]; TFT transistor 116 is directly connected to an electrode of capacitor C112). 

Regarding Claim 4, 7, and 10 The combination of Uchino and Noguchi teaches further comprising a second capacitor electrically connected to the first terminal of the first capacitor (Uchino: Figure 4; [0060-0062]; capacitor C111 has an electrode that is directly connected to an electrode of capacitor C112).  

Claims 2-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchino et al., US Patent Publication 2005/0269959, in view of Noguchi et al., US Patent Publication 2003/0103022, henceforth known as Noguchi, and in further view of Ha et al., US Patent Publication 2006/0022605, henceforth known as Ha.

Regarding Claim 2, Uchino discloses a display device (Abstract; Figure 4; [0047]; a display apparatus ) comprising: 
a transistor (Figure 4; [0060-0062]; drive transistor 111); 
a second switch (Figure 4; [0060-0062]; TFT transistor 112); 
a third switch (Figure 4; [0060-0062]; TFT transistor 113); 
a fourth switch (Figure 4; [0060-0062]; TFT transistor 116);
a first capacitor (Figure 4; [0060-0062]; capacitor C112);  
a light-emitting element  (Figure 4; [0060-0062]; organic EL element 117);; and 
a wiring (Figure 4; [0060-0062]; scanning line AZL101), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the second switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the third switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113),  
wherein a gate of the transistor is directly connected to a second terminal of the third switch (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112), 
(Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112),, 
wherein a second terminal of the first capacitor is directly connected to a first terminal of the fourth switch (Figure 4; [0060-0062]; an electrode of the capacitor C112 is directly connected to an electrode of TFT transistor 116), 
wherein the third switch is configured such that switching between an on-state and an off-state of the third switch are controlled by a signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 113 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line), and 
wherein the fourth switch is configured such that switching between an on-state and an off-state of the fourth switch is controlled by the signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 114 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line). 
However, Uchino doesn’t explicitly disclose a first switch; 
wherein a first terminal of the first switch is directly connected to the light-emitting element, 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor. 
	Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED in which a p-channel transistor is disposed between the driving transistor (Tr102)  and the OLED, where a storage capacitor is connected between the gate the of the driving transistor Tr102 and node that is between an electrode of transistor Tr103 and the anode of the OLED (Figure 18; [0105-0107];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Uchino to further include the teachings of  Noguchi such that a p-mos transistor is disposed between driving transistor 111 and node ND111, with the gate connected to scanning line WSL101. The motivation to combine these analogous arts is provide a transistor that turns off the connections between the driving transistor and the OLED when a data voltage is set in the storage capacitor, and turns on for supplying a current according to the voltage set to the OLED (Noguchi: [0106-0107];).
Therefore, the combination of Uchino and Noguchi teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is directly connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111).
that transistor Tr103 is a NMOS transistor.
Ha teaches that PMOS transistors used as switch elements or driving elements in an OLED pixel circuit can be replaced with NMOS transistors, and the driving signal for those transistors are changed from a low level to a high level (Figure 3 and 5; [0077-0078];).
Ha’s teachings of replacing PMOS transistors with NMOS transistors in OLED pixel circuits would have been recognized by one skilled in the art, as applicable to the combinational teachings of Uchino and Noguchi, and the results would have been predictable and resulted in replacing the PMOS transistor Tr103 with an NMOS transistor, and having the gate electrode connected to its own separate scan line so that in the driving signal that is applied to transistor Tr103 can be changed from a low level to a high level, due to Tr103 being controlled by the same scanning line as transistor 115, WSL101, so that PMOS can replaced with NMOS (Ha: [0078];) and  so that the transistors of pixel circuit can be formed only form n-channel transistors, to allow production of a TFT at a low cost (Uchino: [0059];).
Therefore, the combination of Uchino, Noguchi, and Ha teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is directly connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111).

Regarding Claim 5, Uchino discloses a display device (Abstract; Figure 4; [0047]; a display apparatus ) comprising: 
a transistor (Figure 4; [0060-0062]; drive transistor 111); 
a second switch (Figure 4; [0060-0062]; TFT transistor 112); 
a third switch (Figure 4; [0060-0062]; TFT transistor 113); 
a fourth switch (Figure 4; [0060-0062]; TFT transistor 116);
a first capacitor (Figure 4; [0060-0062]; capacitor C112);  
a light-emitting element  (Figure 4; [0060-0062]; organic EL element 117);; and 
a wiring (Figure 4; [0060-0062]; scanning line AZL101), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the second switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the third switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113),  
wherein a gate of the transistor is directly connected to a second terminal of the third switch (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112), 
wherein the gate of the transistor is directly connected to a first terminal of the first capacitor (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112),, 
wherein a second terminal of the second switch is directly connected to a power supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 112 is directly connected to VCC (power supply line)), 
wherein a second terminal of the first capacitor is directly connected to a first terminal of the fourth switch (Figure 4; [0060-0062]; an electrode of the capacitor C112 is directly connected to an electrode of TFT transistor 116),  
wherein a second terminal of the fourth switch is directly connected to a potential supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 116 is directly connected to Vofs (potential supply line)),, 
wherein the third switch is configured such that switching between an on-state and an off-state of the third switch are controlled by a signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 113 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line), and 
wherein the fourth switch is configured such that switching between an on-state and an off-state of the fourth switch is controlled by the signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 114 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line). 
However, Uchino doesn’t explicitly disclose a first switch; 
wherein a first terminal of the first switch is directly connected to the light-emitting element, 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor. 
Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED in which a p-channel transistor is disposed between the driving transistor (Tr102)  and the OLED, where a storage capacitor is connected between the gate the of the driving transistor Tr102 and node that is between an electrode of transistor Tr103 and the anode of the OLED (Figure 18; [0105-0107];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Uchino to further include the teachings of  Noguchi such that a p-mos transistor is disposed between driving transistor 111 and node ND111, with the gate connected to scanning line WSL101. The motivation to combine these analogous arts is provide a transistor that turns off the connections between the driving transistor and the OLED when a data voltage is set in the storage capacitor, and turns on for supplying a current according to the voltage set to the OLED (Noguchi: [0106-0107];).
Therefore, the combination of Uchino and Noguchi teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
(Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111). 
However, Uchino and Noguchi doesn’t explicitly teach that transistor Tr103 is a NMOS transistor.
Ha teaches that PMOS transistors used as switch elements or driving elements in an OLED pixel circuit can be replaced with NMOS transistors, and the driving signal for those transistors are changed from a low level to a high level (Figure 3 and 5; [0077-0078];).
Ha’s teachings of replacing PMOS transistors with NMOS transistors in OLED pixel circuits would have been recognized by one skilled in the art, as applicable to the combinational teachings of Uchino and Noguchi, and the results would have been predictable and resulted in replacing the PMOS transistor Tr103 with an NMOS transistor, and having the gate electrode connected to its own separate scan line so that in the driving signal that is applied to transistor Tr103 can be changed from a low level to a high level, due to Tr103 being controlled by the same scanning line as transistor 115, WSL101, so that PMOS can replaced with NMOS (Ha: [0078];) and  so that the transistors of pixel circuit can be formed only form n-channel transistors, to allow production of a TFT at a low cost (Uchino: [0059];).
(Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is directly connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111).

 
Regarding Claim 8, Uchino discloses a display device (Abstract; Figure 4; [0047]; a display apparatus) comprising: 
a pixel (Figure 4; [0060-0062]; a pixel circuit comprising) comprising: 
a transistor (Figure 4; [0060-0062]; drive transistor 111); 
a second switch (Figure 4; [0060-0062]; TFT transistor 112); 
a third switch (Figure 4; [0060-0062]; TFT transistor 113); 
a fourth switch (Figure 4; [0060-0062]; TFT transistor 116);
a first capacitor (Figure 4; [0060-0062]; capacitor C112);  
a light-emitting element  (Figure 4; [0060-0062]; organic EL element 117);; and 
a wiring (Figure 4; [0060-0062]; scanning line AZL101), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the second switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113), 
wherein the other of the source and the drain of the transistor is directly connected to a first terminal of the third switch (Figure 4; [0060-0062]; an electrode of the drive transistor 111 is directly connected to an electrode of the TFT transistor 112 and 113),  
wherein a gate of the transistor is directly connected to a second terminal of the third switch (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112), 
wherein the gate of the transistor is directly connected to a first terminal of the first capacitor (Figure 4; [0060-0062]; a gate of the drive transistor 11 is directly connected to an electrode of TFT transistor 113 and an electrode of capacitor C112),, 
wherein a second terminal of the second switch is directly connected to a power supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 112 is directly connected to VCC (power supply line)), 
wherein a second terminal of the first capacitor is directly connected to a first terminal of the fourth switch (Figure 4; [0060-0062]; an electrode of the capacitor C112 is directly connected to an electrode of TFT transistor 116),  
wherein a second terminal of the fourth switch is directly connected to a potential supply line (Figure 4; [0060-0062]; an electrode of the TFT transistor 116 is directly connected to Vofs (potential supply line)),, 
(Figure 4; [0060-0062]; the gate of TFT transistor 113 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line), and 
wherein the fourth switch is configured such that switching between an on-state and an off-state of the fourth switch is controlled by the signal input to the wiring (Figure 4; [0060-0062]; the gate of TFT transistor 114 is connected to scanning line AZL101, thus it will turn on and off in response to a scan signal supplied on the line). 
However, Uchino doesn’t explicitly disclose a first switch; 
wherein a first terminal of the first switch is directly connected to the light-emitting element, 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor. 
Noguchi et al., US Patent Publication 2003/0103022, teaches a pixel circuit for an OLED in which a p-channel transistor is disposed between the driving transistor (Tr102)  and the OLED, where a storage capacitor is connected between the gate the of the driving transistor Tr102 and node that is between an electrode of transistor Tr103 and the anode of the OLED (Figure 18; [0105-0107];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Uchino to further include the teachings of  Noguchi such that a p-mos transistor is disposed between driving transistor 111 and (Noguchi: [0106-0107];).
Therefore, the combination of Uchino and Noguchi teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is electrically connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is electrically connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111). 
However, Uchino and Noguchi doesn’t explicitly teach that transistor Tr103 is a NMOS transistor.
Ha teaches that PMOS transistors used as switch elements or driving elements in an OLED pixel circuit can be replaced with NMOS transistors, and the driving signal for those transistors are changed from a low level to a high level (Figure 3 and 5; [0077-0078];).
Ha’s teachings of replacing PMOS transistors with NMOS transistors in OLED pixel circuits would have been recognized by one skilled in the art, as applicable to the combinational teachings of Uchino and Noguchi, and the results would have been (Uchino: [0059];).
Therefore, the combination of Uchino, Noguchi, and Ha teaches a first switch (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; transistor Tr103); 
wherein a first terminal of the first switch is directly connected to the light-emitting element (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the OLED 117), 
wherein a second terminal of the first switch is directly connected to one of a source and a drain of the transistor (Uchino: Figure 4; [0060-0062]; Noguchi: Figure 18; [0105-0107]; an electrode of transistor Tr103 is directly connected to the driving transistor 111).


Regarding Claims 3, 6, and 9 The combination of Uchino, Noguchi, and Ha teaches further comprising a fifth transistor electrically connected to the second terminal of the first capacitor (Uchino: Figure 4; [0060-0062]; TFT transistor 116 is directly connected to an electrode of capacitor C112). 

(Uchino: Figure 4; [0060-0062]; capacitor C111 has an electrode that is directly connected to an electrode of capacitor C112).  

Response to Arguments

Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive.

The examiner is unpersuaded by the applicants remarks that the office action fails to establish a prima facie case of obviousness in view of Uchino and Noguchi with respect to Claim 2. As stated above, one of ordinary skill in the art would have recognized the teachings of Noguchi as applicable to the disclosure of Uchino because they are analogous arts and in order to provide a transistor that turns off the connections between the driving transistor and the OLED when a data voltage is set in the storage capacitor, and turns on for supplying a current according to the voltage set to the OLED (Noguchi: [0106-0107];). 

In response to applicants remarks that Uchino describes advantages of using only n-channel transistors for the pixel circuit, the examiner acknowledges this statement, but notes that the statement does not prevent or preclude the use of PMOS or p-channel transistors. Therefore, the examiner is unpersuaded.
Applicant’s arguments with respect to claims 5/20/2021 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699